DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Specie A claims 1-3, and 11-13 in the reply filed on 08/09/2022 is acknowledged. Claims 4, 9-10, 14, and 19-20 are generic. Claims 5-8, 15-18 have been withdrawn from consideration based on Applicant’s election. 

Duty of Disclosure
Applicant is reminded of the Duty of Disclosure. See MPEP § 2000 and  37 CFR § 1.56. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because element 116 of Fig. 1 is not disclosed by the specification. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9-12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 2017/0352255 A1), and further in view of Lucy (US 20190266817 A1).
	 
Consider claim 1, Sweeney teaches, a security system (100), comprising: one or more security sensors (104) located in and around a monitored premises (102), (Sweeney teaches, “a security system 100 monitoring premises 102 in accordance with the teachings herein, comprising door sensor 104, personal communication device 106, remote monitoring facility 108, wide-area network 110, central security controller 112, router/modem 114… Although only one sensor 104 is shown in FIG. 1, in practice a number of sensors are typically installed throughout premises 102 in order to detect “events” that may occur at premises 102, such as a door or window being opened, movement or sound within premises 10” See ¶ 0019); 

With respect to, a mobile identification device  (112) for determining an identification of a mobile device (106) in or near a monitored premises (102), (Sweeney teaches, “[a] device may become authorized during the pre-registration process, by providing identification information of the device to security controller 112. For example, a device may communicate with security controller 112 via a website associated with security controller 112 or directly with security controller 112 via the local area network, allowing a user of security system 100 to provide a MAC address, mobile phone number, email address, etc., to security controller 112, where it is stored by processor 300 in memory 302, for later use in identifying authorized devices. In one embodiment, security controller 112 transmits an identification code to the registering device, for storage in memory 202. Thereafter, the personal communication device 106 transmits its identification information to security controller 112 each time that the device enters a communication range of a local area network associated with the user's home or business.” See ¶ 0043); 

 
With respect to, a central security monitoring device (112),  (“FIG. 3 illustrates a functional block diagram of central security controller 112” See ¶ 0033) comprising: 

With respect to, a receiver (306) for receiving alarm signals from the one or more security sensors (104), (Sweeney teaches, “Receiver 306 comprises circuitry necessary to wirelessly receive electronic signals from the sensors” see ¶ 0037); 

With respect to, a non-transient memory (302) for storing processor-executable instructions  (Sweeney teaches, “Memory 302 is used to store the processor-executable instructions for operation of central security controller 112 as well as any information used by processor 300” See ¶ 0035.) and a list of authorized mobile devices that are authorized to enter the monitored premises (Sweeney teaches, “personal communication device 106, prior to a device being permitted to automatically disarm security system 100. A device may become authorized during the pre-registration process, by providing identification information of the device to security controller 112. For example, a device may communicate with security controller 112 via a website associated with security controller 112 or directly with security controller 112 via the local area network, allowing a user of security system 100 to provide a MAC address, mobile phone number, email address, etc., to security controller 112, where it is stored by processor 300 in memory 302, for later use in identifying authorized devices.” See ¶ 0043); and 

With respect to, a processor (300), coupled to the receiver (306) and the memory (302), for executing the processor-executable instructions ( Sweeney teaches, “Processor 300 is configured to provide general operation of central security controller 112 by executing processor-executable instructions stored in memory 302…” See ¶ 0034) that causes the central security monitoring device to: 

With respect to, receive an alarm signal from one of the security sensors indicating intrusion into the monitored premises, (Sweeney teaches, “[w]hen one of the sensors detects an event, a signal is transmitted to central security controller 112 by the sensor that detected the event and, in response, central security controller 112 may perform one or more actions, such as activate one or more lights and/or sirens in or around the monitored premises” See ¶ 0021. Sweeney teaches, “[t]he armed-home mode typically causes central security controller 112 to perform one or more actions only when an alarm signal from a sensor is received.” See ¶ 0039).

Sweeney does not teach, in response to receiving the alarm signal, determine if there are any unauthorized mobile devices in or near the monitored premises, in an analogous art, Lucy teaches, “[m]onitoring a physical area for unauthorized access by a user of a wireless device includes setting a wireless signal scanning range using at least one wireless scanning device, detecting a wireless signal within the scanning range, determining a status of the wireless device of authorized, unauthorized or unknown, monitoring scan data obtained from the scanning device during the time the wireless signal remains within the scanning range.” See Abstract. Lucy teaches, “monitoring a physical area for unauthorized access by a user of a wireless device includes the steps of storing in a database an authorized wireless device ID list and an unauthorized wireless device ID list and setting a wireless signal scanning range using at least one wireless scanning device, the scanning range corresponding to the physical area being monitored.” See ¶ 0004. Lucy teaches, “the computer implemented monitoring and unauthorized access detection method and system, shown in FIG. 2, the scan device 10 scans for a wireless signal in step S10. If a wireless signal is detected, in step S12 the computer system 14 compares the device ID with the database to determine whether or not the wireless signal is from an authorized device.” See ¶ 0022; and 

With respect to, ignore the alarm signal when no unauthorized mobile devices are in or near the monitored premises, Lucy teaches, “[c]urrent geo-fencing systems are not useful for detecting unauthorized devices because there could be many false positive alarms generated. The monitoring and unauthorized access detection system and method disclosed herein solves this issue by have false and valid alarms captured and sent to a central database so that a learning algorithm can be utilized to eliminate the false positives.” See ¶ 0027. Lucy teaches, “the computer system 14 determines whether or not the wireless signal is from an unauthorized device at step S16. If the signal is from an unauthorized device, YES at step S16, the computer system 14 activates a security alert at step S18.” See ¶ 0022. Lucy teaches, “[i]f the signal is not from an unauthorized device, NO at step S16, the computer system 14 determines the device is unknown and begins obtaining and recording information at step S20 from the signal. The obtained scan data is representative of the in-range wireless signal and may include device ID, device type, signal strength, and other data obtained from the signal by the scanning device 10.” See ¶ 0023.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Sweeney and “causes central security controller 112 to perform one or more actions only when an alarm signal from a sensor is received…” as anticipated by  Sweeney, See ¶ 0039  and “the scan device 10 scans for a wireless signal… determines whether or not the wireless signal is from an unauthorized device…[i]f the signal is not from an unauthorized device”  as anticipated by Lucy ¶ 0022-0023, then no alert/alarm is needed.  

Consider claim 2, the security system of claim 1, wherein the processor-executable instructions that cause the central security monitoring device to determine if there are any unauthorized mobile devices in or near the monitored premises comprise instructions that causes the central security monitoring device to: 
monitor, via the mobile identification device, the monitored premises to determine an identification of a mobile device in or near the monitored premises, (Sweeney teaches, “the personal communication device 106 transmits its identification information to security controller 112 each time that the device enters a communication range of a local area network associated with the user's home or business.” See ¶ 0043); 
compare the identification of the mobile device in or near the monitored premises to the list of authorized mobile devices stored in the memory, (Sweeney teaches, “processor 300 compares the received MAC address associated with the disarm command to one or more MAC addresses stored in memory 302 to determine if a match is found, indicating that the disarm command originated from an authorized personal communication device.” See ¶ 0055. Lucy teaches, “in step S12 the computer system 14 compares the device ID with the database to determine whether or not the wireless signal is from an authorized device” See ¶ 0022); 
With respect to, identify the mobile device as an unauthorized mobile device when the identification of the mobile device is not found in the list of authorized mobile devices stored in the memory, (Lucy teaches, “[t]he computer system 14 next performs step S46 of comparing the wireless device ID associated with the in-range wireless signal with the wireless ID lists stored on the database and step S48 of determining a status of the wireless device ID associated with the in-range wireless signal based on the comparison, the status being one of authorized, unauthorized and unknown” See ¶ 0030. “In step S82, in response to determining, by the computer, that the wireless device ID associated with the wireless signal matches a wireless ID in the unauthorized wireless ID list, activate a security alert. In step S84, in response to determining, by the computer, that the wireless device ID associated with the wireless signal does not match a wireless ID in the authorized wireless ID list nor the unauthorized wireless ID list, in step S86 receiving, by the computer from the wireless signal detection device, signal strength information associated with the detected wireless signal for a predetermined time interval.” See ¶ 0035.); and 
With respect to, store an indication in the memory that an unauthorized mobile device is in or near the monitored premises, Lucy teaches,  “[t]he device ID for the wireless device that caused the alert to be activated is stored in the device ID database in step S30.” See ¶ 0024.

Consider claim 4, the security system of claim 1, comprising further processor-executable instructions that causes the central security monitoring device to: receive identification information of an authorized mobile device, (Sweeney teaches, “[a] device may become authorized during the pre-registration process, by providing identification information of the device to security controller 112. For example, a device may communicate with security controller 112 via a website associated with security controller 112 or directly with security controller 112 via the local area network, allowing a user of security system 100 to provide a MAC address, mobile phone number, email address, etc., to security controller 112” See ¶ 0043); and store the identification information in the list of one or more authorized identification codes in the memory, (Sweeney teaches, a device may communicate with security controller 112 via a website associated with security controller 112 or directly with security controller 112 via the local area network, allowing a user of security system 100 to provide a MAC address, mobile phone number, email address, etc., to security controller 112, where it is stored by processor 300 in memory 302, for later use in identifying authorized devices. In one embodiment, security controller 112 transmits an identification code to the registering device, for storage in memory 202. Thereafter, the personal communication device 106 transmits its identification information to security controller 112 each time that the device enters a communication range of a local area network associated with the user's home or business.” See ¶ 0043)

Consider claim 9, the security system of claim 1, comprising further processor-executable instructions that causes the central security monitoring device to: cause an escalated alarm response to occur when the alarm signal is received from one of the one or more security sensors (Sweeney teaches, “[t]he armed-home mode typically causes central security controller 112 to perform one or more actions only when an alarm signal from a sensor is received” See ¶ 0039. Sweeney teaches, “[t]he app may allow users to interact with central security controller 112, for example to arm and disarm security system 100, for receiving text message alerts when an alarm condition is determined by security system 100, for receiving still or video images from cameras disposed throughout premises 102, etc.” See ¶ 0041) and an unauthorized mobile device is in or near the monitored premises, (Lucy teaches, “the computer system 14 determines whether or not the wireless signal is from an unauthorized device at step S16. If the signal is from an unauthorized device, YES at step S16, the computer system 14 activates a security alert at step S18.” See ¶ 0022).

Consider claim 10, the security system of claim 9, further comprising: an audio alert device coupled to the central security monitoring device; wherein the processor-executable instructions that cause the central security monitoring device to cause an escalated alarm response to occur comprise instructions that causes the central security monitoring device to: 
delay causing the escalated alarm response to occur, (Sweeney teaches, “[w]hen the disarm command from personal communication device 106 is not received by security controller 112 prior to the entry door being opened, security controller 112 typically causes keypad 116 to begin a countdown timer to remind the user to enter a disarm code into keypad 116 before the countdown timer expires.” See ¶ 0051.); 
cause an alert to be sounded via the audio alert device, warning that the security system will cause the escalated alarm response within a predetermined time period, (Sweeney teaches, “security controller 112 typically causes keypad 116 to begin a countdown timer to remind the user to enter a disarm code into keypad 116 before the countdown timer expires. The countdown timer typically comprises a 30 second time period for the user to enter a correct disarm code into keypad 116.” See ¶ 0051); and 
cause the escalated alarm response if the central security monitoring device does not receive a code to deactivate the escalated alarm response within the predetermined time period, (Sweeney teaches,  “[f]ailure to do so generally results in security controller 112 taking one or more predetermined actions, such as sounding a local alarm signal, illuminating lights, and/or alerting remote monitoring station 112 that an alarm condition has occurred.” See ¶ 0051).

Consider claim 11, a method, performed by a central security monitoring device, comprising: receiving an alarm signal from a first security sensor monitored by the central security monitoring device, the alarm signal indicating intrusion into the monitored premises; in response to receiving the alarm signal, determining if there are any unauthorized mobile devices in or near a monitored premises where the central security monitoring device is located; and ignoring the alarm signal when no unauthorized mobile devices are in or near the monitored premises, See rejection of claim 1.

Consider claim 12, the method of claim 11, wherein determining if there are any unauthorized mobile devices in or near the monitored premises comprises: monitoring, via a mobile identification device coupled to the central security monitoring device, the monitored premises to determine an identification of a mobile device in or near the monitored premises; comparing the identification of the mobile device in or near the monitored premises to a list of authorized mobile devices stored in a memory of central security monitoring device; identifying the mobile device as an unauthorized mobile device when the identification of the mobile device is not found in the list of authorized mobile devices stored in the memory; and storing an indication in the memory that an unauthorized mobile device is in or near the monitored premises, See rejection of claim 2.

Consider claim 14, the method of claim 11, comprising further processor-executable instructions that causes the central security monitoring device to: receive identification information of an authorized mobile device; and store the identification information in the list of one or more authorized identification codes in the memory, See rejection of claim 4. 

Consider claim 19, the method of claim 11, further comprising: causing an escalated alarm response to occur when the alarm signal is received from one of the one or more security sensors and an unauthorized mobile device is in or near the monitored premises, See rejection of claim 9.

Consider claim 20, the method of claim 19, wherein the causing an escalated alarm response to occur comprises: delay causing the escalated alarm response to occur; causing an alert to be sounded via an audio alert device coupled to the central security monitoring device, warning that the security system will cause the escalated alarm response within a predetermined time period; and causing the escalated alarm response if the central security monitoring device does not receive a code to deactivate the escalated alarm response within the predetermined time period, See rejection of claim 10.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 2017/0352255 A1), in view of Lucy (US 20190266817 A1), and further in view of Correnti (US 2019/0199756 A1).
Consider claim 3, the security system of claim 2, comprising further processor-executable instructions that causes the central security monitoring device to: 
determine that the unauthorized mobile device is no longer in or near the monitored premises; and in response to determining that the unauthorized mobile device is no longer in or near the monitored premises, remove the indication in the memory of the unauthorized mobile device being in or near the monitored premises, Lucy teaches, “Sweeney teaches, “[a] device may become authorized during the pre-registration process, by providing identification information of the device to security controller 112. For example, a device may communicate with security controller 112 via a website associated with security controller 112 or directly with security controller 112 via the local area network, allowing a user of security system 100 to provide a MAC address, mobile phone number, email address, etc., to security controller 112…” See ¶ 0036. Nonetheless, in an analogous art, Correnti teaches, “a monitoring system that can detect a hacking drone and secure one or more networks associated with a property based on the detection of a hacking drone within a vicinity of a property.” See ¶ 0003. Correnti teaches, “the detection of an unauthorized drone, a hacker drone, or both, by the monitoring system control unit 110, the monitoring application server 160, or both, may result in an alarm event being triggered at the property 101 and notification being generated and transmitted to the central alarm station server 170. The central alarm station server 170 may determine whether or not law enforcement agents need to be deployed to the property 101 based on the detection of the hacker drone 105.” See ¶ 0059. Correnti teaches, “[t]he drone detection unit 116 may continue to monitor the geographic area surrounding the property 101. Once the drone detection unit 116 no longer detects any unauthorized drones, the drone detection unit 116 may generate and transmit one or more instructions to the network adjustment unit 118 that instruct the network adjustment unit 118 to remove one or more of the security measures employed by the network adjustment unit 118. Removing one or more security measure employed by the network adjustment unit 118 may include, for example, the network adjustment unit 118 instructing one or more monitoring system components, one or more other network devices (e.g., smartphones), or both, to revert back to the network parameter settings that the monitoring system components, the one or more other network devices, or both, were using prior to the detected hack attempt by the hacking drone.” See ¶ 0058.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Sweeney-Lucy and “Once the drone detection unit 116 no longer detects any unauthorized drones, the drone detection unit 116 may generate and transmit one or more instructions to the network adjustment unit 118 that instruct the network adjustment unit 118 to remove one or more of the security measures employed by the network adjustment unit 118” and thus determines the no need for “law enforcement agents need to be deployed to the property 101 based on the detection of the hacker drone 105” thereby designing a security system that uses the public law enforcement resources efficiently. 
Consider claim 13, the method of claim 12, further comprising: determining that the unauthorized mobile device is no longer in or near the monitored premises; and in response to determining that the unauthorized mobile device is no longer in or near the monitored premises, removing the indication in the memory of the unauthorized mobile device being in or near the monitored premises, See rejection of claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patterson (US 2018/0184286 A1) teaches, “[t]echniques for detecting and preventing unauthorized tracking devices… determine the likelihood that the nearby wireless device is an unauthorized tracking device.” See ¶ 0004.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683